[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 15, 2008
                              No. 07-13630                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 06-00012-CR-001-HL-7

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LEWIS ANTONIO ARNOLD,
a.k.a. L.A.,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________
                            (February 15, 2008)


Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Gerald B. Williams, appointed counsel for Lewis Antonio Arnold on this
direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. We note that, because we

question the applicability of Arnold’s sentence appeal waiver, we do not rely on

that waiver in determining that there are no issues of arguable merit for appeal.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Arnold’s conviction and

sentence are AFFIRMED.




                                          2